In a proceeding by executors for the judicial settlement of their accounts and for a judicial construction of Article Seventh of testator’s will, two of his legatees, Frances K. Wood (formerly known as Frances Keresey) and Cornelius Florman, his daughter and grandson, respectively, and John C. Wood, as successor trustee of a trust for the benefit of said daughter, appeal from so much of an order of the Surrogate’s Court, Nassau County, dated January 12, 1960, as is contained in its third decretal paragraph and as adjudges that said Article “ does not effect the cancellation of the indebtedness ” of $106,087.23 owing to the testator by the “ trust for the benefit ” of said daughter or the indebtedness of $11,954.43 owing to the testator by the “trust for the benefit” of said grandson. Order insofar as appealed from reversed on the law and the facts, without costs; and petition, insofar as it seeks a judicial construction of said Article Seventh of the testator’s will, granted to the further extent of construing said Article so as to effect the cancellation of the said indebtedness owing to the testator by the trust for the benefit of said daughter and so as to effect the cancellation of the said indebtedness owing to the testator by the trust for the benefit of said grandson. Findings of fact which may be inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, the language of Article Seventh of the will, construed in the light of all the circumstances of this case, includes within its purview the debts charged against said trusts on testator’s books (ef. Dibble V. Bichardson, 171 N. Y. 131; Fidelity Trust Co. v. Service Laundry Co., T60 Term. 57). Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.